PER CURIAM.
The petitioner (defendant below) now seeks to have this court reverse its decision as to the Osburn patent, held valid by this court, Putnam, Dodge and Bingham, JJ. (opinion by Bingham, J.), in 227 Fed. 884, 142 C. C. A. 408, decided on November 20, 1915. A petition for rehearing was deniéd by this court. The defendant’s application to the Supreme Court for certiorari was denied by that court. 241 U. S. 663, 36 Sup. Ct. 450, 60 L. Ed. 1227. This patent was, by necessary implication, again sustained by this court, Dodge, Bingham and Aldrich, JJ. (opinion by Aldrich, J.), in 254 Fed. 304, 166 C. C. A. 44. The court, as now constituted, remains content with those decisions and opinions.
We cannot adopt the view of petitioner’s counsel as to the meaning, and application to the issue in this case, of the decision and opinion of the Supreme Court in Werk v. Parker, 249 U. S. 130, 39 Sup. Ct. 197, 63 L. Ed. 514. We see nothing in that case which would have led this court to any different conclusion as to the validity of the Osburn patent, or which would now warrant this court in reconsidering a decision made four years ago.
Petition denied.